Citation Nr: 1138351	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for a chronic pulmonary disorder to include bronchitis and chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to a chronic lower extremity neurological disorder to include sciatica.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from October 1966 to April 1971; from July 1971 to May 1975; from January 1976 to August 1980; from June 1996 to January 1997; from April 2001 to July 2001; and from January 2003 to April 2004.  The Veteran had additional duty with the Army Reserve.  He served in the Republic of Vietnam and Iraq.  The Veteran was awarded the Combat Action Ribbon and two Purple Hearts. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus, COPD, a sciatic nerve disorder, and a back disorder.  In March 2008, the Veteran submitted a notice of disagreement (NOD) with the denial of service connection for tinnitus, COPD, and a sciatic nerve disorder.  In May 2008, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In June 2008, the Veteran submitted both an Appeal to the Board (VA Form 9) from the denial of service connection for tinnitus, COPD, and a sciatic nerve disorder and a NOD with the denial of service connection for a back disorder.  In September 2008, the RO issued a SOC which addressed the issue of service connection for a back disorder to the Veteran and his accredited representative.  

The Veteran did not submit a substantive appeal from the denial of service connection for a chronic back disorder.  Therefore, the issue is not on appeal and will not be addressed below.  

The Board has reframed the issues of service connection for COPD and a sciatic nerve disorder as entitlement to service connection for a chronic pulmonary disorder to include bronchitis and COPD and a chronic lower extremity neurological disorder to include sciatica, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
The issues of service connection for both a chronic pulmonary disorder to include bronchitis and COPD and a chronic lower extremity neurological disorder to include sciatica are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

Chronic tinnitus was initially manifested during active service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  In this decision, the Board grants his claim of entitlement to service connection for chronic tinnitus.  As such, no discussion of VA's duty to notify and to assist is necessary.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel records reflect that the Veteran participated in and was wounded during combat in the Republic of Vietnam and subsequently served in Iraq.  The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  A February 2004 Post-Deployment physical evaluation stated that the Veteran reported having been exposed to loud noises while deployed in Iraq and Kuwait.  He denied experiencing ringing of the ears.  

Clinical documentation from Ear, Nose, and Throat Specialists, L.L. P., dated in April 2007 conveys that the Veteran complained of "tinnitus x 3 y[ea]rs since coming back from Iraq."  An assessment of tinnitus was advanced.  

In his June 2008 Appeal to the Board (VA Form 9), the Veteran related that he had experienced chronic ringing of the ears for "several years."  He believed the ringing was caused by "so many years of being around gunfire in combat, rifle ranges, explosions, and all kinds of aircraft" and/or the sand which entered into his ears while he was in Iraq.  

The Veteran asserts that he experienced chronic tinnitus upon returning from Iraq and which has persisted to the present time.  The Board notes that the Veteran participated in combat; was wounded twice; and had experienced significant combat-related noise exposure during his multiple periods of active service including those performed in the Republic of Vietnam and Iraq.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  The Board has no basis to question the Veteran's credibility. The Veteran's ringing of the ears has been diagnosed as tinnitus by a competent audiological professional.  The Veteran has reported that he experienced chronic ringing of his ears upon returning from Iraq which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts and upon application of the provisions of 38 U.S.C.A. § 1154(b), the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic tinnitus.  



ORDER

Service connection for chronic tinnitus is granted.  


REMAND

The Veteran asserts that service connection is warranted for both a chronic pulmonary disorder and a chronic lower extremity neurological disorder as the claimed disabilities were initially manifested in and treated during active service.  

In reviewing the Veteran's service treatment records, the Board observes that the Veteran was seen on numerous occasions for respiratory complaints and was variously diagnosed with chronic obstructive airway disease, upper respiratory infections, chronic bronchitis, COPD, and shortness of breath.  The VA respiratory examinations of record are in apparent conflict as to the nature of the Veteran's chronic pulmonary disability and do not address the relationship, if any, between the Veteran's chronic pulmonary disabilities and his multiple inservice respiratory complaints and diagnoses.  The report of an August 2007 VA respiratory examination for compensation purposes states that the Veteran was diagnosed with shortness of breath and bronchitis in 1996 during active service and COPD in December 2004.  Impressions of "chronic bronchitis from cigarette excess" and "COPD, secondary to diagnosis, (sic) historically" were advanced.  The Veteran's COPD was noted as dating "to December of 2004."  The examiner did not address the etiological relationship, if any, between the Veteran's chronic pulmonary disorders and his inservice pulmonary complaints and treatment.  The report of a December 2008 VA respiratory examination states that the Veteran's claims files were not available for review.  The Veteran reported that he had been diagnosed with chronic bronchitis in the 1970's and COPD while serving in Iraq.  The Veteran was diagnosed with "no evidence of COPD."  No chronic pulmonary disorder was diagnosed.  

The Veteran's service treatment records reflect that the Veteran complained of lower extremity sensory impairment, right thigh and left leg numbness, and right-sided sciatic discomfort.  Clinical documentation from the Medical Clinic of Texas dated between January 2006 and March 2007 conveys that the Veteran was diagnosed with sciatica.  The report of an August 2007 VA spine examination states that the Veteran complained of radiating low back pain since "1985 from heavy lifting in the service."  An impression of "degenerative joint disease of the lumbar spine with radiation into both legs" was advanced.  The examiner did not address either the nature of the Veteran's inservice lower extremity neurological complaints or their etiological relationship, if any, to his diagnosed lumbar spine degenerative joint disease.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

Additionally, the Board observes that the record contains no private clinical documentation dated after March 2007 and no VA clinical documentation.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic pulmonary and lower extremity neurological disorders, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO/AMC should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all VA medical records pertaining to the treatment of the Veteran.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic pulmonary and lower extremity neurological disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should specifically state whether the Veteran has COPD.  

The examiner or examiners should advance opinions addressing the following questions:  

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic pulmonary disorder had its onset during active service; is etiologically related to the Veteran's inservice pulmonary complaints and/or service in the Republic of Vietnam and/or Iraq; or is otherwise is related to active service?  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified lower extremity neurological disorder had its onset during active service; is etiologically related to the Veteran's inservice lower extremity neurological complaints and/or service in the Republic of Vietnam and/or Iraq; or is otherwise is related to active service?  If the response is in the negative, the examiner or examiners should address whether the identified disorder is due to or the result of the Veteran's service-connected left leg shell fragment wound residuals.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to the Veteran's left leg shell fragment wound residuals and other service-connected disabilities?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


